Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: 
(A)  This instant application is a CIP of application serial number: 15/470525, now is US Patent 10541580.  The instant application’s Terminal Disclaimer was filed on April 8, 2021 and was approved.
(B)  In combination with other limitations recited in the claims, the reason for the allowance is the following inventive features of a rotor for an electrical machine comprising: a rotor core having a plurality of circumferentially spaced apart rotor poles; a plurality of windings seated in gaps between circumferentially adjacent pairs of the rotor poles; a respective wedge [112] securing the windings in each gap configured to supply Q-axis damping; and a pair of end plates [122] connected electrically to the wedges at opposing longitudinal ends thereof thereby completing a Q-axis winding circuit for each wedge.
The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims.
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAN N NGUYEN/Primary Examiner, Art Unit 2834